Filed 1/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 2







State of North Dakota, 		Plaintiff and Appellee



v.



Alton Frederick Ames, III, 		Defendant and Appellant







No. 20100224







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Mark Ashley Flagstad (on brief), Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58701-5005, for plaintiff and appellee.



Mark Taylor Blumer (on brief), P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant.

State v. Ames

No. 20100224



Per Curiam.

[¶1]	Alton F. Ames, III, appeals from an order revoking his probation and resentencing him on his convictions for class A felony gross sexual imposition and class C felony corruption of a minor.  Ames argues the district court erred in revoking his probation.  We summarily affirm the order under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner